1 Mapi Pharma Value-Added High-Barrier to Entry Pharmaceuticals Filed Pursuant to Rule 433 Issuer Free Writing Prospectus dated June 30, 2014 Registration No. 333-194832 Relating to the Preliminary Prospectus dated June 30, 2014 2 This presentation includes statements that are, or may be deemed, “forward-looking statements.” In some cases these forward-looking statements can be identified by the use of forward-looking terminology, including the terms “believes,” “estimates,” “anticipates,” expects,” “plans,” intends,” “may,” “could,” “might,” “will,” “should,” “approximately,” “potential,” or in each case, their negative or other variations thereon or comparable terminology, although not all forward-looking statements contain these words. Forward-looking statements are not guarantees of future performance, are based on certain assumptions and are subject to various known and unknown risks and uncertainties, many of which are beyond the control of Mapi - Pharma Ltd. (the “Company”), and cannot be predicted or quantified and consequently, actual results may differ materially from those expressed or implied by such forward-looking statements. Such risks and uncertainties include, without limitation, risks and uncertainties associated with (i) the adequacy of the Company’s financial and other resources, particularly in light of its history of recurring losses and the uncertainty regarding the adequacy of its liquidity to pursue its complete business objectives; (ii) the Company’s ability to commercialize its pharmaceutical products; (iii) the Company’s ability to obtain and maintain adequate protection of its intellectual property; (iv) the Company’s ability to complete the development of its products; (v) the Company’s ability to find suitable co-development partners; (vi) the Company’s ability to manufacture its products in commercial quantities, at an adequate quality or at an acceptable cost; (vii) the Company’s ability to establish adequate sales, marketing and distribution channels; (viii) acceptance of the Company’s products by healthcare professionals and patients; (ix) the possibility that the Company may face third party claims of intellectual property infringement; (x) the Company’s ability to obtain or maintain regulatory approvals for its products in its target markets and the possibility of adverse regulatory or legal actions relating to its products even if regulatory approval is obtained; (xi) the results of clinical trials that the Company may conduct or that its competitors and others may conduct relating to its or their products; (xii) intense competition in the Company’s industry, with competitors having substantially greater financial, technological, research and development, regulatory and clinical, manufacturing, marketing and sales, distribution and personnel resources than the Company; (xiii) potential product liability claims; (xiv) potential adverse federal, state and local government regulation, in the United States, Europe or Israel and (xv) loss or retirement of key executives and research scientists. More detailed information about the Company and the risk factors that may affect the realization of forward-looking statements are set forth in Amendment No. 3 to the Company’s Registration Statement on Form F-1 (the “Registration Statement”) filed with the Securities and Exchange Commission (“SEC”) on June 30, 2014 for the Company’s proposed initial public offering (the “Offering”). The Company assumes no obligation to publicly update or revise its forward-looking statements as a result of new information, future events or otherwise. Forward-Looking Statements 3 Free Writing Prospectus Statement This presentation highlights basic information about us and the Offering. Because it is a summary, it does not contain all of the information that you should consider before investing. We have filed a Registration Statement (including a preliminary prospectus) with the SEC for the offering to which this presentation relates. The Registration Statement has not yet become effective. Before you invest, you should read the preliminary prospectus in the Registration Statement (including the risk factors described therein) and other documents we have filed with the SEC for more complete information about us and the Offering. You may get these documents free of charge on the SEC’s web site at http://www.sec.gov.
